DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1-4; new claims: 5-18.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112 rejections have been withdrawn in light of the amendments to claims 1-4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011).
Regarding claim 1, Chander et al. disclose: a system for automatic control of an air-conditioning system in a vehicle (para. [0045]), comprising: at least one sensor configured to continuously capture technical driving parameters of the vehicle (para. [0045]); a computer configured to determine a current air quality from the captured technical driving parameters without using an air quality sensor (para. [0045]); and an electronic controller configured to control the air-conditioning system in the vehicle (para. [0045]), wherein the control comprises activating a recirculation circuit and/or activating a fresh-air circuit of the air-conditioning system with reference to the determined current air quality (para. [0045]).
Regarding claim 3, Chander et al. disclose: continuously capturing, using at least one sensor, technical driving parameters of the vehicle; determining, using a computer, a current air quality from the captured technical driving parameters without using an air quality sensor; and controlling, using an electronic controller, the air-conditioning system in the vehicle, comprising activating a recirculation circuit of the air-conditioning system and/or activating a fresh-air circuit of the air-conditioning system with reference to the determined air quality (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Breed (US 2003/0191568 A1; pub. Oct. 9, 2003).
Regarding claim 2, Chander et al. disclose: the at least one sensor comprises one or more of: a position determination sensor, wherein the captured technical driving parameters comprise a current geographical position of the vehicle (para. [0045]).
 Chander et al. are silent about: a current number of real-time satellite connections detected using the position determination sensor, and the current air quality is determined to be better with a greater number of current real-time satellite connections than with a fewer number of real-time satellite connections.
In a similar field of endeavor, Breed discloses: a current number of real-time satellite connections detected using the position determination sensor, and the current air quality is determined to be better with a greater number of current real-time satellite connections than with a fewer number of real-time satellite connections (para. [0084]) motivated by the benefits for accurate measurements (Breed para. [0084]).
In light of the benefits for accurate measurements as taught by Breed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Breed.
Regarding claim 4, Chander et al. and Breed disclose: the at least one sensor comprises one or more of: a position determination sensor, wherein the captured technical driving parameters comprise a current geographical position of the vehicle and and/or a current number of real-time satellite connections detected using the position determination sensor, and the current air quality is determined to be better with a greater number of current real- time satellite connections than with a fewer number of real-time satellite connections (the claim is rejected on the same basis as claim 2).

Claims 5-7, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Park et al. (US 2017/0113512 A1; pub. Apr. 27, 2017).
Regarding claim 5, Chander et al. are silent about: the at least one sensor comprises one or more of: a radar sensor, wherein the captured technical driving parameters comprise a number of detected objects using the radar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: a radar sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the radar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.
Regarding claim 6, Chander et al. are silent about: the at least one sensor comprises one or more of: a lidar sensor, wherein the captured technical driving parameters comprise a number of detected objects using the lidar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: a lidar sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the lidar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.
Regarding claim 7, Chander et al. are silent about: the at least one sensor comprises one or more of: an ultrasonic sensor, wherein the captured technical driving parameters comprise a number of detected objects using the ultrasonic sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: an ultrasonic sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the ultrasonic sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.
Regarding claim 12, Chander et al. are silent about: the at least one sensor comprises one or more of: a radar sensor, wherein the captured technical driving parameters comprise a number of detected objects using the radar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: a radar sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the radar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.
Regarding claim 13, Chander et al. are silent about: the at least one sensor comprises one or more of: a lidar sensor, wherein the captured technical driving parameters comprise a number of detected objects using the lidar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: a lidar sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the lidar sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.
Regarding claim 14, Chander et al. are silent about: the at least one sensor comprises one or more of: an ultrasonic sensor, wherein the captured technical driving parameters comprise a number of detected objects using the ultrasonic sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects.
In a similar field of endeavor, Park et al. disclose: the at least one sensor comprises one or more of: an ultrasonic sensor (para. [0184]), wherein the captured technical driving parameters comprise a number of detected objects using the ultrasonic sensor in surroundings of the vehicle, and the current air quality is determined to be better with a fewer number of detected objects than with a greater number of detected objects (pg.2 para. [0007] L23-29 teaches trees same as the description in para. [0014] of the specification, para. [0008]) motivated by the benefits for improved cabin air quality (Park et al. para. [0004]).
In light of the benefits for improved cabin air quality as taught by Park et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Park et al.

Claims 8 & 15 rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Nell et al. (US 2017/0357637 A1; pub. Dec. 14, 2017).
Regarding claim 8, Chander et al. are silent about: the at least one sensor comprises one or more of: a light sensor, wherein the captured technical driving parameters comprise a current brightness value and a change in the current brightness value detected by the light sensor, and the current air quality is determined to be worse when the current brightness value decreases from a prevalent higher brightness value, or the current air quality is determined to be worse when the current brightness value increases from a prevalent lower brightness value.
In a similar field of endeavor, Nell et al. disclose: the at least one sensor comprises one or more of: a light sensor, wherein the captured technical parameters comprise a current brightness value and a change in the current brightness value detected by the light sensor, and the current air quality is determined to be worse when the current brightness value decreases from a prevalent higher brightness value, or the current air quality is determined to be worse when the current brightness value increases from a prevalent lower brightness value (para. [0304]-[0305]) motivated improved air quality (Nell et al.  para. [0305]).
In light of the benefits for improved air quality as taught by Nell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Nell et al. to collect technical driving parameters for the apparatus of Chander et al. 
Regarding claim 15, Chander et al. are silent about: the at least one sensor comprises one or more of: a light sensor, wherein the captured technical driving parameters comprise a current brightness value and a change in the current brightness value detected by the light sensor, and the current air quality is determined to be worse when the current brightness value decreases from a prevalent higher brightness value, or the current air quality is determined to be worse when the current brightness value increases from a prevalent lower brightness value. 
In a similar field of endeavor, Nell et al. disclose: the at least one sensor comprises one or more of: a light sensor, wherein the captured technical driving parameters comprise a current brightness value and a change in the current brightness value detected by the light sensor, and the current air quality is determined to be worse when the current brightness value decreases from a prevalent higher brightness value, or the current air quality is determined to be worse when the current brightness value increases from a prevalent lower brightness value (para. [0304]-[0305]) motivated improved air quality (Nell et al.  para. [0305]).
In light of the benefits for improved air quality as taught by Nell et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Nell et al. to collect technical driving parameters for the apparatus of Chander et al. 

Claims 9 & 16 rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Cronin et al. (US 2019/0275856 A1; pub. Sep. 14, 2019).
Regarding claim 9, Chander et al. are silent about: the at least one sensor comprises one or more of: a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle detected by the rain sensor, and the current air quality is determined to be better with a greater amount of detected real-time precipitation onto the vehicle than with a lesser amount of detected real-time precipitation onto the vehicle.
In a similar field of endeavor, Cronin et al. disclose: the at least one sensor comprises one or more of: a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle detected by the rain sensor, and the current air quality is determined to be better with a greater amount of detected real-time precipitation onto the vehicle than with a lesser amount of detected real-time precipitation onto the vehicle (para. [0035]) motivated by the benefits for improved in car air quality (Cronin et al. para. [0008]).
In light of the benefits for improved in car air quality as taught by Cronin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Cronin et al.
Regarding claim 16, Chander et al. are silent about: the at least one sensor comprises one or more of: a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle detected by the rain sensor, and the current air quality is determined to be better with a greater amount of detected real-time precipitation onto the vehicle than with a lesser amount of detected real-time precipitation onto the vehicle.
In a similar field of endeavor, Cronin et al. disclose: the at least one sensor comprises one or more of: a rain sensor, wherein the captured technical driving parameters comprise a real-time precipitation onto the vehicle detected by the rain sensor, and the current air quality is determined to be better with a greater amount of detected real-time precipitation onto the vehicle than with a lesser amount of detected real-time precipitation onto the vehicle (para. [0035]) motivated by the benefits for improved in car air quality (Cronin et al. para. [0008]).
In light of the benefits for improved in car air quality as taught by Cronin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Cronin et al.

Claims 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Alger et al. (US 2016/0318368 A1; pub. Nov. 3, 2016).
Regarding claim 10, Chander et al. are silent about: the at least one sensor comprises one or more of: a speed sensor, wherein the captured technical driving parameters comprise a real-time speed of the vehicle detected by the speed sensor, and the current air quality is determined to be better with a higher real-time speed of the vehicle than with a lower real-time speed of the vehicle.
In a similar field of endeavor, Alger et al. disclose: the at least one sensor comprises one or more of: a speed sensor, wherein the captured technical driving parameters comprise a real-time speed of the vehicle detected by the speed sensor, and the current air quality is determined to be better with a higher real-time speed of the vehicle than with a lower real-time speed of the vehicle (para. [0085]) motivated by the benefits for improved in car air quality (Alger et al. para. [0084]).
In light of the benefits for improved in car air quality as taught by Cronin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Alger et al.
Regarding claim 17, Chander et al. are silent about: the at least one sensor comprises one or more of: a speed sensor, wherein the captured technical driving parameters comprise a real-time speed of the vehicle detected by the speed sensor, and the current air quality is determined to be better with a higher real-time speed of the vehicle than with a lower real-time speed of the vehicle.
In a similar field of endeavor, Alger et al. disclose: : the at least one sensor comprises one or more of: a speed sensor, wherein the captured technical driving parameters comprise a real-time speed of the vehicle detected by the speed sensor, and the current air quality is determined to be better with a higher real-time speed of the vehicle than with a lower real-time speed of the vehicle(para. [0085]) motivated by the benefits for improved in car air quality (Alger et al. para. [0084]).
In light of the benefits for improved in car air quality as taught by Cronin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Alger et al.

Claims 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable Chander et al. (US 2011/0046828 A1; pub. Feb. 24, 2011) in view of Monaco (US 2012/0260575 A1; pub. Oct. 18, 2012).
Regarding claim 11, Chander et al. are silent about: the at least one sensor comprises one or more of: an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener, and the current air quality is determined to be better, based on the activation of the integrated garage door opener and one or more additional sensors, when the vehicle is exiting a garage than when entering a garage.
In a similar field of endeavor, Monaco discloses: the at least one sensor comprises one or more of: an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener, and the current air quality is determined to be better, based on the activation of the integrated garage door opener and one or more additional sensors, when the vehicle is exiting a garage than when entering a garage (para. [0053]) motivated by the benefits for preventing hazardous passenger environment (Monaco para. [0003]).
In light of the benefits for preventing hazardous passenger environment as taught by Monaco, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Monaco.
Regarding claim 18, Chander et al. are silent about: the at least one sensor comprises one or more of: an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener, and the current air quality is determined to be better, based on the activation of the integrated garage door opener and one or more additional sensors, when the vehicle is exiting a garage than when entering a garage.
In a similar field of endeavor, Monaco discloses: the at least one sensor comprises one or more of: an integrated garage door opener, wherein the captured technical driving parameters comprise an activation of the integrated garage door opener, and the current air quality is determined to be better, based on the activation of the integrated garage door opener and one or more additional sensors, when the vehicle is exiting a garage than when entering a garage (para. [0053]) motivated by the benefits for preventing hazardous passenger environment (Monaco para. [0003]).
In light of the benefits for preventing hazardous passenger environment as taught by Monaco, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Chander et al. with the teachings of Monaco.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884